Citation Nr: 0934376	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-22 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as a residual of exposure 
to ionizing radiation or exposure to multiple chemicals 
during active service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1947 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

In November 2007, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board regrets that another remand is necessary.  First, 
in April 2008, the Board remanded the claim for service 
connection for chronic obstructive pulmonary disease for 
additional development, including providing the Veteran with 
a VA examination, which was performed in May 2009.  The 
examination report, however, has potential problems.  The VA 
examiner indicated the Veteran had "2 years" in service.  
The Veteran had 20 years of service (August 1947 to August 
1967).  While it is possible this was a typographical error, 
the Veteran's representative has expressed concern that the 
opinion was based upon the mistaken belief that the Veteran's 
exposure to chemicals lasted for two years only.  The Board 
agrees with this concern and finds that an amended opinion 
should be requested from the VA examiner who conducted the 
May 2009 VA examination.  Provided that VA examiner is 
available for additional review and opinion, a new 
examination of the Veteran need not be conducted. 

Second, the AMC issued a supplemental statement of the case 
on July 22, 2009.  In the notification letter, it told the 
Veteran he had 30 days to respond to the supplemental 
statement of the case.  On August 18, 2009, less than 30 days 
from the date the supplemental statement of the case was 
sent, the Veteran submitted additional, relevant evidence.  
See documents with August 18, 2009 date stamp from the AMC.  
The Veteran did not include a waiver of initial consideration 
of that evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304(c) (2008).  No supplemental statement of 
the case was subsequently issued.  This is another reason 
that the claim must be remanded.  

Accordingly, the issue of service connection for COPD is 
REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC should send the claims file 
back to the VA examiner who conducted the 
May 2009 VA examination, and ask her to 
again review the relevant documents in the 
claims file, specifically noting a 20 year 
service history from August 1947 to August 
1967, and to review the additional 
evidence the Veteran submitted, which 
includes medical articles about COPD and 
addressing the hazardous effects of the 
chemicals to which he was exposed during 
service.  The VA examiner is asked to 
address the Veteran's history of smoking 
and exposure to second-hand smoke in 
connection with her opinions.

The VA examiner is informed of the 
following facts:
*	The Veteran had 20 years of active 
service, from August 1947 to 
August 1967. 
*	The Veteran has a history of 
smoking two packs of cigarettes 
per day for 30 years until 1983.  
See July 22, 2003 VA treatment 
record and July 23, 2004 private 
medical record from Springer 
Clinic.  
*	The Veteran was exposed to second-
hand smoke as recently as July 23, 
2004.  See July 23, 2004 private 
medical record from Springer 
Clinic, wherein the examiner 
wrote, "[The Veteran] must do 
better at protecting his lung 
function[,] as he continues to 
have some exposure to second[-
]hand smoke."  
*	The chemicals the Veteran claims 
he was exposed to are coal dust, 
carbon tetrachloride, caustic 
soda, ferrous silicon, calcium 
hydride, and hydrogen ammonia.

After a review of the relevant evidence 
and these facts, the VA examiner is asked 
to offer the following opinions: 

A)  What is the most likely 
etiology of the Veteran's 
current COPD? 

B)  Is it as least as likely as 
not (a 50/50 probability or 
higher) that COPD is related to 
alleged in-service chemical 
exposure (the chemicals are 
listed below) from 1947 to 
1967?

The VA examiner should provide a complete 
rationale for all conclusions reached.

2.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim of 
entitlement to service connection for COPD 
(claimed as a residual of exposure to 
ionizing radiation or exposure to multiple 
chemicals during active service).  If the 
claim is not granted, send the Veteran and 
his representative a Supplemental 
Statement of the Case, and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

